Citation Nr: 0949019	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing is associated with the claims file. 

In July 2008, the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

In compliance with the Board's July 2008 remand, in a 
November 2008 letter the RO informed the Veteran and his 
representative of the information and evidence necessary to 
substantiate a claim of entitlement to a TDIU due to the 
service-connected PTSD, under 38 C.F.R. § 4.16, and requested 
that the Veteran furnish the names and addresses of all 
private and government employers for whom he has worked, and 
that he provide the approximates dates of any time lost 
and/or sick leave used as relevant to each identified 
employer.  This letter also satisfied the requirements of the 
Veterans Claims Assistance Act (VCAA), including all 
notification and development action required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The RO determined that it was necessary to provide the 
Veteran with a VA psychiatric examination.  However, this 
examination did not address the specific questions posed in 
the prior remand.  Specifically, the examiner was asked to 
determine the impact of the Veteran's service-connected PTSD 
on his ability to work, to comment on the Veteran's 
functional impairment due to the pathology associated with 
his service-connected PTSD, and to provide an opinion as to 
whether the Veteran's service-connected PTSD prevents him 
from securing or following substantially gainful employment, 
considering the functional impairment associated with that 
disorder.  The examiner stated:

At the time of this evaluation with the information 
made available and his present level of adapted 
functioning he did not appear to fully meet the 
criteria of unemployability based solely upon his 
service connected condition of post-traumatic 
stress disorder.  The Veteran has had problems 
maintaining employment because his problems getting 
along with supervisors and co-workers.

The underlying rationale for this determination is unclear.  
Additionally, the examiner does not refer to the earlier 
records submitted by the Veteran which suggested that his 
unemployability is due to his PTSD.  As one of these records, 
the August 2008 letter from the Veteran's social worker, 
suggests that the Veteran's PSTD symptoms include being 
defensive and confrontational with coworkers, it is necessary 
for the medical opinion to address this and provide rationale 
for determining that his unemployability is not due to his 
PTSD.  Therefore a new examination is necessary to address 
the questions posed in that remand and so they are repeated 
below.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a new VA psychiatric examination.  
Based on a review of the Veteran's 
claims folder, his pertinent medical 
history, including the August 2008 
letters from Dr. H. Bray and W. Dugan, 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to (1) determine the impact of 
the Veteran's service-connected PTSD on 
his ability to work; (2) comment on the 
Veteran's functional impairment due to 
the pathology associated with his 
service-connected PTSD; and (3) provide 
an opinion as to whether the Veteran's 
service-connected PTSD prevent him from 
securing or following substantially 
gainful employment, considering the 
functional impairment associated with 
that disorder.

The rationale for all opinions 
expressed should be explained.  The 
claims folders must be made available 
to the examiner for review in 
conjunction with the examination.

2.	Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Then, if indicated, this case should be 
returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


